DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 discloses “PRBs” and it has not been defined.  It was interpreted as “physical RBs as defined in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160100407-A1 to Gaal et al., from hereon Gaal in view of WO2018053359A1 to Chang.
Regarding claim 1 Gaal teaches...a method of wireless communication at a User Equipment (UE), comprising: receiving an indication of a plurality of resource blocks (RBs)  (P. 12); receiving a sounding reference signal (SRS) configuration corresponding to the indication of the plurality of RBs (P. 17), but does not teach…wherein the SRS configuration comprises at least one SRS condition to be applied during a temporary SRS window; and transmitting at least one SRS on a set of one or more RBs of the plurality of RBs according to the SRS configuration and the at least one SRS condition during the temporary SRS window.

Chang teaches… wherein the SRS configuration comprises at least one SRS condition to be applied during a temporary SRS window; and transmitting at least one SRS on a set of one or more RBs of the plurality of RBs according to the SRS configuration and the at least one SRS condition during the temporary SRS window (P.104, discloses the SRS configuration applied during a temporary SRS window described as activation window configured via DCI or higher layer configuration for each UE very specifically or dynamically indicated to start SRS transmission and SRS configuration of BRRS, CSI-Rs, SRS ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gaal by incorporating the teachings of Chang because it allows an apparatus or method to process UL grant for SRS transmission that carry indicators that generate configurations or reconfigurations for the UE (Chang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 2 Gaal and Chang teach the method of claim 1, Chang teaches…wherein the UE applies the at least one SRS condition during the temporary SRS window and transmits the at least one SRS according to the SRS configuration without the at least one SRS condition after the temporary SRS window (P.155-156, discloses the UE applying a SRS configuration during the temporary SRS window described as a changed on configuration of an activation window  with a start and stop indicators and then providing a second configuration that have parameters sets on the radio frame or subframe index).

Regarding claim 3 Gaal and Chang teach the method of claim 1, Gaal teaches…wherein at least a portion of the SRS configuration is included in downlink control information (DCI) (Fig. 17, P.154, discloses the portion of SRS configuration included on a downlink control information DCI or MAC CE or RRC signaling transmission).

Regarding claim 4 Gaal and Chang teach the method of claim 3, Gaal teaches…wherein the indication of the plurality of RBs is included in the DCI (P.152, 154.disclose the indication of plurality of RBs included in the DCI or MAC CE or RRC signaling).

Regarding claim 8 Gaal and Chang teach the method of claim 3, Gaal teaches…wherein the DCI triggers transmission of the at least one SRS (P.270, discloses the DCI triggering a transmission of SRS).

Regarding claim 9 Gaal and Chang teach the method of claim 3, Chang teaches…wherein the DCI updates a prior SRS configuration (P.104 discloses DCI updates SRS configuration in an specific manner or dynamically).

Regarding claim 10 Gaal and Chang teach the method of claim 1, Gaal teaches…wherein the at least one SRS condition includes at least one of: a periodicity (P.20, Lns. 2-4 ), a set of one or more symbols, a resource element (RE) density, an RE offset (P.58 ), an SRS transmit power, or an SRS transmit power differential (P. 58, LNs. 3-5).

Regarding claim 11 Gaal and Chang teach the method of claim 1, Chang teaches…wherein at least a portion of the temporary SRS window is configured using downlink control information (DCI) or a radio resource control (RRC) message  (Fig. 17, P.154, discloses the portion of SRS configuration included on a downlink control information DCI or MAC CE or RRC signaling transmission).

Regarding claim 12 Gaal and Chang teach the  method of claim 1, wherein the indication of the plurality of RBs is an allocation of the plurality of RBs for a data transmission (P. 154, Lns. 7-10).

Regarding claim 13 Gaal teaches an apparatus for wireless communication at a User Equipment (UE) (P.13 ), comprising: a memory (P.14); and at least one processor coupled to the memory and configured to: receive an indication of a plurality of resource blocks (RBs) (P. 12); receive a sounding reference signal (SRS) configuration corresponding to the indication of the plurality of RBs (P.17 ), but does not teach…wherein the SRS configuration comprises at least one SRS condition to be applied during a temporary SRS window; and transmit at least one SRS on a set of one or more RBs of the plurality of RBs according to the SRS configuration and the at least one SRS condition during the temporary SRS window.

Chang teaches… wherein the SRS configuration comprises at least one SRS condition to be applied during a temporary SRS window; and transmit at least one SRS on a set of one or more RBs of the plurality of RBs according to the SRS configuration and the at least one SRS condition during the temporary SRS window (P.104, discloses the SRS configuration applied during a temporary SRS window described as activation window configured via DCI or higher layer configuration for each UE very specifically or dynamically indicated to start SRS transmission and SRS configuration of BRRS, CSI-Rs, SRS ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gaal by incorporating the teachings of Chang because it allows an apparatus or method to process UL grant for SRS transmission that carry indicators that generate configurations or reconfigurations for the UE (Chang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 14 Gaal and Chang teach the apparatus of claim 13, Chang teaches…wherein the UE applies the at least one SRS condition during the temporary SRS window and transmits the at least one SRS according to the SRS configuration without the at least one SRS condition after the temporary SRS window (P.155-156, discloses the UE applying a SRS configuration during the temporary SRS window described as a changed on configuration of an activation window  with a start and stop indicators and then providing a second configuration that have parameters sets on the radio frame or subframe index).

Regarding claim 15 Gaal and Chang teach the  apparatus of claim 13, Gaal teaches…wherein at least a portion of the SRS configuration is included in downlink control information (DCI), wherein the indication of PRBs is included in the DCI (Fig. 17, P.154, discloses the portion of SRS configuration included on a downlink control information DCI or MAC CE or RRC signaling transmission).

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160100407-A1 to Gaal et al., from hereon Gaal and WO2018053359A1 to Chang in view of US 20200322108 A1 to Liu et al., from here on Liu.

Regarding claim 5 Gaal and Chang teach the method of claim 3, further comprising: but does not teach…receiving the DCI from a base station, wherein the temporary SRS window begins when the DCI is received.

Liu teaches… receiving the DCI from a base station, wherein the temporary SRS window begins when the DCI is received (Fig. 8, P.90 discloses the beginning of the temporary SRS window starting when the DCI is received as part of a blind decoding as the temporary SRS window is a change in configuration).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gaal and Chang by incorporating the teachings of Liu because it allows an apparatus or method to switch SRS over all component carriers via various techniques to facilitate SRS switching (Liu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6 Gaal and Chang teach the method of claim 3, but do not teach…wherein the DCI does not indicate a new physical uplink shared channel (PUSCH) grant or a physical downlink shared channel (PDSCH) grant.

Liu teaches… wherein the DCI does not indicate a new physical uplink shared channel (PUSCH) grant or a physical downlink shared channel (PDSCH) grant (Fig. 8, P.90 discloses the beginning of the temporary SRS window starting when the DCI is received as part of a blind decoding as the temporary SRS window is a change in configuration).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gaal and Chang by incorporating the teachings of Liu because it allows an apparatus or method to switch SRS over all component carriers via various techniques to facilitate SRS switching (Liu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over US-20160100407-A1 to Gaal et al., from hereon Gaal and WO2018053359A1 to Chang in view of US 20140105110 A1 to Hoshino et al., from hereon Hoshino.

Regarding claim 7 Gaal and Chang teach the method of claim 6, but does not teach…wherein the DCI includes or updates a PUSCH grant or a PDSCH grant based on boosting a transmit power of the at least one SRS. 

Hoshino teaches…wherein the DCI includes or updates a PUSCH grant or a PDSCH grant based on boosting a transmit power of the at least one SRS (P. 131).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gaal, Chang, and Liu by incorporating the teachings of Hoshino because it allows an apparatus or method to adjust the transmission power of a reference signal with some flexibility so that an increase in the TPC is avoided (Hoshino, P.132). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20180110057-A1 to Park, P 151 discloses SRS transmission power;  US-20180323917-A1 to UM; US-20190109732-A1 to Choi; US-20140211740-A1 to Berggren .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/             Supervisory Patent Examiner, Art Unit 2476